DETAILED ACTION
This correspondence is in response to the communications received March 2, 2022.  Claims 1-8 and 15 are pending.  Claims 1, 3, 4 and 16 have been amended.  Claims 9-14 and 16-20 have been withdrawn from consideration.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 9-14 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims that depend from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly included term in claim 1, “trace” is considered to be new matter.  This term is only supported in one instance in the specification that is not related to this disclosed embodiments, since the passage referencing a “trace” is only present in a description of the Background in ¶ 0006.  Further, there are no “trace” elements in any of the figures, much less in Figs. 13 and 14.  In Figs. 13 and 14 all the elements present are accounted for as other elements and not as “trace” elements.  The inclusion of this term as an additional electrical wiring that is not present in the elected embodiment nor in any of the figures, renders the claim limitation to be “new matter”.  For purposes of examination, the term “trace” will be interpreted to mean any electrical connection element that can connect the chip with the passive element in the recitation, “… and the chip and the passive element are connected to each other through trace in the packaging material”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and the claims that depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “the chip and the passive element are connected to each other through trace in the packaging material” in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The term “trace” has not yet been established at this point in the claim, thus it is unclear what this refers to as it lacks a proper introduction, thus it is suggested to amend as follows to correct the claim, “the chip and the passive element are connected to each other through a trace in the packaging material”.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

Note: Applicant has previously chosen to examine E. Species 5, which was identified as the embodiment characterized by Figures 13 and 14, provided below with the most recent amendments for analysis.


    PNG
    media_image1.png
    406
    656
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    536
    670
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 13 and 14, provided above, annotated by the Examiner, a power module, comprising:

1.) a chip (1a) with a chip terminal (is this where the electrode 22a makes contact with the surface of 1a) provided on a terminal-out surface of the chip (the left ward facing surface of chip 1a that can be seen in Fig. 14);

2.) a passive element (22, or 22 and one of the 212) electrically connected to the chip terminal of the chip (noted element electrically connects by way of electrode 22a to the surface of chip 1a);

3.) connection pins (identified as element 6, ¶ 0091) provided on a pin-out surface of the power module (this surface would seemingly be the top surface of the entire configuration in Fig. 13, where the “connection pins 6” are exposed by the packaging material, which is not labeled in Fig. 13, but labeled in ¶ 0093 as “package body 4”) and electrically connected to at least one of the chip terminal of the chip and the passive element (6 in Figs. 13 and 14, where 1a indirectly connecting to a 6 by way of 22a/22 and 212),
----
4.) wherein a projected area [any of the three dimensions, pick one and that projection of dimension is the projected area] of the chip on the pin-out surface of the power module does not overlap with a projected area of the passive element on the pin-out surface of the power module, and an angle between the terminal-out surface of the chip and the pin-out surface of the power module is greater than 45 degrees and less than 135 degrees, the projected area being an imaginary area and the pin-out surface being a surface of the power module with the connection pins exposed therein (the chip 1a in Figs. 13 and 14 has a surface with electrodes facing leftward horizontally as opposed to any of the module surfaces with exposed 6 project vertically, thus forming a 90 degree angle between the directions in which the projected faces are disposed), and

5.) wherein a packaging material (4) is filled inside the power module (4 surrounds all the elements listed thus far which make up the power module), the chip (1a) and the passive element (22, or 22 and one of the 212) are embedded in the packaging material (as shown), and the chip and the passive element are connected to each other through [a] trace in the packaging material (seemingly some part of 22a connects 1a and 22 or 22 and 212).

A rejection of claim 1 would necessarily require the presence of the following elements:
1.) chip
2.) chip terminal [of the chip]
3.) terminal-out surface [of the chip]
4.) passive element
5.) connection pins
6.) pin-out surface [of the power module]
7.) projected area [of the chip]
8.) projected area [of the passive element]
9.) angle
10.) packaging material
11.) trace


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (US 7,341,052) in view of Kaminaga et al. (US 6,378,514) in view of Fukase et al. (US 2015/0287670) in view of the Ngo et al. (US 2009/0322291).

    PNG
    media_image3.png
    715
    753
    media_image3.png
    Greyscale

Regarding claim 1, the Kawakita discloses in Fig. 2, annotated by Examiner, provided above, a power module (1), comprising:

1.) a chip (3) with a chip terminal (one of the many squares on the top surface of 3, which are bond pads that are electrodes exposed at the top of 3) provided on a terminal-out surface of the chip (top of chip 3, this is interpreted to be the “terminal out surface”, the “into the page” dimension face of 3);

2.) a passive element (“protective resistor 3a”, col. 3, line 34) electrically connected to the chip terminal of the chip (3a electrically connects to 3 by way of conductor shown);

3.) connection pins (14a-d) provided on a pin-out surface (as identified in the annotated Fig. 2, and identified by name, as can be seen as the surface along the thicker black line of the package where pins 14a-d emanate from) of the power module (1) and electrically connected to at least one of the chip terminal of the chip and the passive element (connection pins electrically connect to both 3a and the chip terminals of 3),

    PNG
    media_image4.png
    675
    847
    media_image4.png
    Greyscale

----
4.) wherein a projected area of the chip (“projected area” of the chip 3, as can be seen as a projection of the chip emanating upwardly from the active electrode surface of the chip 3, the projection being visually shown as the grey shaded box in the additional Fig. 2, annotated by Examiner, above) on the pin-out surface of the power module does not overlap with a projected area of the passive element on the pin-out surface of the power module (the projection area of the chip on the pin-out surface does not overlap with the projected area of the passive element on the pin-out surface as shown in the annotated Fig. 2, above), and an angle between the terminal-out surface of the chip (ray of a line emanating from the top surface of the chip) and the pin-out surface (ray of a line emanating from the face of the package where 14a-d emanate from, as identified as the thick black line in the annotated Fig. 2) of the power module is greater than 45 degrees and less than 135 degrees (the ray emanating from the top surface of 3 is ninety degrees in relation to the ray emanating downwardly in the direction that 14a-d emanate from the surface demarcated by the thick black line in the annotated Fig. 2), the projected area being an imaginary area (grey boxes as discussed above) and the pin-out surface being a surface of the power module with the connection pins exposed therein (the surface being the lower face in the presented orientation of Fig. 2, where 14a-d are exposed from the package and emanate from that noted surface, this surface identified, is interpreted to be the “pin-out surface”), and

5.) wherein a packaging material (1a) is filled inside the power module (“molding resin 1a”, col. 4, lines 4-5, “The components are resin-sealed with molding resin 1a”, seems to teach that 1a surround the chip 3, passive element 3a and the connection pins 14a-d of the module 1), the chip (3) and the passive element (3a) are embedded in the packaging material (as discussed in col. 4, lines 4-5), and the chip and the passive element are connected to each other through trace in the packaging material (3 and 3a connect via 20d in 1a).

First, although Kawakita discloses on col. 4, lines 4-5, “The components are resin-sealed with molding resin 1a”, it is unclear how the packaging encloses the chip, passive element and the connection pins in a cross sectional view to satisfy, “wherein a packaging material is filled inside the power module, the chip and the passive element are embedded in the packaging material”.

Kaminaga discloses in Fig. 2, provided above, and discussed on col. 7, lines 3-7, wherein, “wherein a packaging material (4) is filled inside the power module (overall device shown in Fig. 2), the chip (3)and the passive element (5) are embedded in the packaging material (as shown in cross section view and in overhead view where 4 surrounds all noted elements)”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a packaging material is filled inside the power module, the chip and the passive element are embedded in the packaging material”,

in the invention or system of Kawakita as taught by Kaminaga, for the purpose of providing an insulating material to encapsulate the active components so as to protect the components from mechanical shocks and from harmful environmental effects.

Second, Kawakita does not disclose wherein the electrical connection that the chip and the passive element are connected by is specifically a “trace”.  

    PNG
    media_image5.png
    394
    569
    media_image5.png
    Greyscale

Fukase discloses in Fig. 9, shown above, that passive element (100, ¶ 0025) connects to the bond wires (3) by a trace (7, ¶ 0057), thus the inclusion of Fukase’s flat electrical conductor element of a trace, into the combination of Kawakita in view of Kaminaga, would then satisfy, “the chip and the passive element are connected to each other through [a] trace in the packaging material”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the chip and the passive element are connected to each other through trace in the packaging material”,

in the invention or system of Kawakita et al. as taught by Fukase, for the purpose of mitigating stress to the connection points of the passive element.

Last, Kawakita does not explicitly disclose the package to be a “power module”.  

Ngo discloses in paragraph 0010 and in Fig. 1, wherein a chip (101) is arranged to be used as an “output drive power module chip 101”, thus if the specifics of the chip arrangement of Ngo are combined into the packaged chip in the arrangement shown by Kawakita, then the package would then become a “power module” as the chip internal to the package serves the functionality of handling higher power drive signals.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the semiconductor package is a “power module”,

in the invention or system of Kawakita as taught by Ngo, for the purpose of arranging the overall package to serve the purpose of handling relatively higher power signals for the purpose of being able to be used as drivers.

Regarding claim 2, Kawakita disclose the power module according to claim 1, wherein the terminal-out surface of the chip is perpendicular to the pin-out surface of the power module (in the Kawakita reference, the ray emanating from the top surface of 3 is ninety degrees in relation to the ray emanating downwardly in the direction that 14a-d emanate from the surface demarcated by the thick black line in the annotated Fig. 2).

Regarding claim 3, Kawakita disclose the disclose the power module according to claim 1, and Kawakita disclose the discloses in Fig. 2, 
wherein the power module (1) comprises two opposite terminal-out surfaces (noted annotated “pin-out surface” of 1a lower surface with 14a-d emanating therefrom and an opposite upper surface of 1a, where portions of 14a are exposed by 1a) respectively provided with the connection pins thereon (the noted exposed electrically conductive elements); and
the power module comprises a plurality of chips (previously identified chip 3, and chip 2), and projected area of the plurality of chips on the pin-out surface of the power module do not overlap with each other (right most portion of 2 area projected on pin-out surface does not overlap with projected portion of 3 on pin-out surface).

Regarding claim 4, Kawakita et al. disclose the power module according to claim 1, and Kawakita discloses in Fig. 2, 

wherein the power module (1) further comprises a connection layer between the pin-out surface of the power module and the chip (bond wires between top of 3 and 14c), and the connection pins (14a-d) are electrically connected to at least one of the chip terminal of the chip (14c to 3 by bond wires shown) and the passive element through the connection layer (3a connects to 14d by bond wire 20f).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (US 7,341,052) in view of Kaminaga et al. (US 6,378,514) in view of Fukase et al. (US 2015/0287670) in view of the Ngo et al. (US 2009/0322291) in view of Ootani et al. (US 2010/0085111).

Regarding claim 15, Kawakita et al. disclose the power module according to claim 1, however Kawakita does not disclose,
“wherein each chip comprises a switching element, a plurality of switching elements connected in parallel, or two switching elements connected in series;
the chip and the passive element constitute at least one of a buck circuit, a boost circuit, a buck/boost circuit, an LLC circuit, a switching capacitor circuit, a Cuk circuit, and a flyback circuit”.

Ootani discloses in paragraph 0030, “The boost circuit is supplied with a reference voltage (VSS), a supply voltage (VDC1), and a boost clock signal, and generates a second voltage by boosting the supply voltage. The first transistor (P11/P13) and the second transistor (P12/P14) are connected in series between a first voltage (VDC1/VDC2) and the second voltage (VDC2/VDC3). One end of the first capacitor (C1/C3) is connected to a connection node between the first transistor (P11/P13) and the second transistor (P12/P14). The first drive circuit (21/23) boosts a voltage at the other end of the first capacitor (C1/C3). The second capacitor (C2/C4) is connected between the second voltage (VDC2/VDC3) and the reference voltage (VSS). The first controller (100/300, 101/301) controls conduction/non-conduction of the first transistor (P11/P13). The second controller (200/400) inputs any of the first voltage (VDC1/VDC2) and the second voltage (VDC2/VDC3) to the second transistor (P12/P14), and thereby controls conduction/non-conduction of the second transistor (P12/P14). In another exemplary aspect of the present invention, a semiconductor device includes the above-mentioned booster circuit”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each chip comprises a switching element, a plurality of switching elements connected in parallel, or two switching elements connected in series;
the chip and the passive element constitute at least one of a buck circuit, a boost circuit, a buck/boost circuit, an LLC circuit, a switching capacitor circuit, a Cuk circuit, and a flyback circuit”,

in the invention or system of Kawakita et al. as taught by Ootani, for the purpose of being able to handle higher power signals with smaller chips with smaller breakdown voltages by using the booster circuits.


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7 and 8 are objected to for their dependence upon claim 6.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893